August 29, 2011 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet N.E. Washington, D.C.20549-8629 Subject: Nationwide Variable Account of Nationwide Life Insurance Company SEC File No. 002-58043 CIK No. 0000202713 Ladies and Gentlemen: Pursuant to Rule 497 under the Securities Act of 1933 and on behalf of the Nationwide Variable Account and Nationwide Life Insurance Company, we hereby submit the form of the prospectus, which has been modified to include clarifying disclosures incorporated via a prospectus supplement. Please contact the undersigned at (614) 677-5276 with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ CHRISTINE WALKUP Christine Walkup Assistant General Counsel
